

117 HR 1057 IH: National World War II Memorial Commemorative Coin Act
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1057IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Ms. Kaptur (for herself, Mr. Kinzinger, Mr. Fitzpatrick, Mrs. Carolyn B. Maloney of New York, Mr. Foster, Ms. Jackson Lee, Mr. Costa, Mrs. Axne, Mr. Raskin, Mr. Sires, Mr. Gonzalez of Ohio, Ms. Brownley, Ms. Lee of California, Mr. Joyce of Ohio, Ms. Roybal-Allard, Mrs. Rodgers of Washington, Mr. Balderson, Mr. Mast, Mr. Pascrell, Ms. Norton, Mr. Harder of California, Mr. Suozzi, Mr. Bishop of Georgia, Mr. Lamb, Mr. Trone, Mr. Vargas, Mr. Cole, Mr. Kilmer, Mr. Fortenberry, Mr. Moulton, Mr. Bost, Mr. Rutherford, Mr. Comer, Mr. Ryan, Mrs. Kirkpatrick, Mr. Calvert, Mrs. Hartzler, Mr. Diaz-Balart, Mr. Cline, Mrs. Bustos, Mr. Bacon, Mr. Moolenaar, Mr. Pappas, Mr. Mooney, Ms. Cheney, Mr. Graves of Missouri, Mr. Aguilar, Ms. Granger, Ms. Chu, Mr. Chabot, Mr. Gaetz, Mr. Deutch, Mrs. Demings, Mr. Carson, Mr. Thompson of California, Mr. Cuellar, Mr. Crawford, Mr. Gibbs, Mr. Guthrie, Ms. Wild, Mr. Butterfield, Mrs. Napolitano, Mrs. Murphy of Florida, Mr. Latta, Mr. Kim of New Jersey, Mr. Steube, Mr. Cooper, Mr. Nadler, Mrs. Watson Coleman, Mr. Zeldin, Ms. Velázquez, Mr. Cárdenas, Mr. Lieu, Mr. Neal, Ms. Stefanik, Ms. McCollum, Mr. Ruppersberger, Mr. Neguse, Mr. Gallego, Mr. Payne, Mr. Turner, Mr. Hice of Georgia, Mr. Soto, Ms. Kelly of Illinois, Mrs. Walorski, Mr. Posey, Mr. Banks, Mr. DesJarlais, Mrs. Hayes, Mrs. Beatty, Mr. Connolly, Ms. Davids of Kansas, Mr. Carter of Georgia, Ms. Bonamici, Mr. Johnson of Ohio, Mr. Thompson of Pennsylvania, Mr. Larson of Connecticut, Mr. Westerman, Mr. Kelly of Pennsylvania, Ms. Sewell, Mr. LaMalfa, Mr. Joyce of Pennsylvania, Mr. Long, Mr. Khanna, Mr. McGovern, Mr. Swalwell, Mr. Grijalva, Mr. Hern, Mr. Espaillat, Mr. Thompson of Mississippi, Ms. Bass, Mr. Cicilline, Mr. Stanton, Mr. McKinley, Ms. Fudge, Mr. Burgess, Mr. Vicente Gonzalez of Texas, Mr. Steil, Ms. Kuster, Mr. Walberg, Mr. Bishop of North Carolina, Mrs. Luria, Ms. DeLauro, Mr. Kustoff, Mr. Luetkemeyer, Mr. Baird, Mr. Cohen, Mr. Casten, Mr. Veasey, Mrs. Radewagen, Mr. Tonko, Mr. Wenstrup, Mr. Pocan, Mr. Hastings, Ms. Houlahan, Mr. Gottheimer, Mr. Norman, Mr. Carbajal, Mr. Emmer, Miss Rice of New York, Mr. Gohmert, Mr. Kelly of Mississippi, Mr. Katko, Mr. Jacobs of New York, Ms. DelBene, and Ms. Adams) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to mint coins in commemoration of the National World War II Memorial in Washington, DC, and for other purposes.1.Short titleThis Act may be cited as the National World War II Memorial Commemorative Coin Act.2.FindingsThe Congress finds the following:(1)The National World War II Memorial was dedicated in Washington, DC, on May 29, 2004, and is located on the east end of the Reflecting Pool on the National Mall, opposite the Lincoln Memorial and west of the Washington Monument.(2)The dedication of the National World War II Memorial was the culmination of a 17-year effort that started when the Memorial was authorized by an Act of Congress signed into law on May 25, 1993. Construction began September 4, 2001, after several years of fundraising and public hearings.(3)Opening to the public on April 29, 2004, the World War II Memorial is the first national memorial dedicated to all who served during World War II and acknowledges the commitment and achievement of the entire Nation.(4)The Memorial honors the 16,000,000 who served in the Armed Forces of the United States during World War II, the more than 400,000 who died, and the millions who supported the war effort from home.(5)It is a monument to the spirit, sacrifice, and commitment of the American people to the common defense of the Nation and to the broader causes of peace and freedom from tyranny throughout the world.(6)Today, the Memorial is a top destination for millions of annual visitors from all over the country and the world. For many young visitors, their visit to the Memorial is a first glimpse to a grateful Nation’s remembrance of the sacrifices made by the World War II generation.(7)For World War II veterans, the Memorial is a special destination, a rendezvous point, and a gathering place for reunions and commemoration programs.(8)The Friends of the National World War II Memorial play a vital role in the preservation and maintenance of the National World War II Memorial as a treasure for the American people, while helping to facilitate key commemorative and educational programs at the Memorial to pay tribute to America’s Greatest Generation and their efforts to preserve liberty for generations to come.(9)The National World War II Memorial stands as an important symbol of America’s national unity, a timeless reminder of the moral strength and power that flows when free people are at once united and bonded together in a common and just cause for liberty.3.Coin specifications(a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coin:(1)$5 gold coinsNot more than 50,000 $5 coins, which shall—(A)weigh 8.359 grams;(B)have a diameter of 0.850 inches; and(C)contain not less than 90 percent gold.(2)$1 silver coinsNot more than 400,000 $1 coins, which shall—(A)weigh 26.73 grams;(B)have a diameter of 1.500 inches; and(C)contain not less than 90 percent silver.(3)Half-dollar clad coinsNot more than 750,000 half-dollar coins which shall—(A)weigh 11.34 grams;(B)have a diameter of 1.205 inches; and(C)be minted to the specifications for half-dollar coins contained in section 5112(b) of title 31, United States Code.(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.(c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.4.Design of coins(a)Design requirements(1)In generalThe design of the coins minted under this Act shall be emblematic of the National World War II Memorial and the service and sacrifice of American soldiers and civilians during World War II.(2)Designation and inscriptionsOn each coin minted under this Act there shall be—(A)a designation of the value of the coin;(B)an inscription of the year 2023; and(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.(b)SelectionThe design for the coins minted under this Act shall be—(1)selected by the Secretary after consultation with the Commission of Fine Arts and the Friends of the National World War II Memorial; and(2)reviewed by the Citizens Coinage Advisory Committee.5.Issuance of coins(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.(b)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2023.6.Sale of coins(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of—(1)the face value of the coins;(2)the surcharge provided in section 7(a) with respect to such coins; and(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.(c)Prepaid orders(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.7.Surcharges(a)In generalAll sales of coins issued under this Act shall include a surcharge of—(1)$35 per coin for the $5 coin;(2)$10 per coin for the $1 coin; and(3)$5 per coin for the half-dollar coin.(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the Friends of the National World War II Memorial to support the National Park Service in maintaining and repairing the National World War II Memorial, and for educational and commemorative programs.(c)AuditsThe Friends of the National World War II Memorial shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that—(1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and(2)no funds, including applicable surcharges, shall be disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.